Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings were received on January 21, 2021.  These drawings are accepted.

Response to Amendment
This action is entered in response to Applicant’s amendment and reply of January 21, 2021.  Claim 12 is amended.  Claims 13, 22-24 are cancelled.  Claims 25-45 are newly added.  Claims 12, 14-21, 25-45 are pending.
The amendments to the claims are sufficient to overcome the rejections under 35 USC 112.

Response to Arguments
Applicant’s arguments, see Remarks, filed January 21, 2021, with respect to the rejection of claims 12, 14, and 15 under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Publication No. 2013/0296895 of Sengun (“Sengun”); Claim 16 under 35 U.S.C. § 103 as being unpatentable over Sengun; Claims 17-21, 23, and 24 under 35 U.S.C. § 103 as being unpatentable over Sengun in view of U.S. Publication No. 2018/0353167 of Lombardo (“Lombardo”) have been fully considered and are persuasive in combination with the amendments to the claims.  The rejections of claims 12-24 have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record Sengun and Lombardo fails to disclose a method of using a suture repair construct where:
In regards to claim 12: disposing an operative suture in the eyelet such that a portion of the operative suture is disposed on opposed sides of the eyelet; and manipulating the operative suture to tie the eyelet about the second limb of the suture repair construct to form the lockable knot, in combination with the other limitations as claimed.
In regards to claim 25: threading at least a portion of an operative suture through a portion of tissue, tensioning the second limb to adjust a diameter of the adjustable loop, and tensioning a limb of the operative suture to flip the lockable knot from a first, unlocked configuration to a second, locked configuration, in combination with the other limitations as claimed.
In regards to claim 36: tying a first limb of a suture repair construct about an intermediate portion of the first limb of the suture repair construct form a loop, and passing a distal- most end of the first limb through the loop to define an eyelet of the suture repair construct having an opening, in combination with the other limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771